In the

     United States Court of Appeals
                   For the Seventh Circuit
                     ____________________ 
No. 15‐3681 
JIMMY T. DAVIS, 
                                                Petitioner‐Appellant, 

                                  v. 

JAMES CROSS, JR., 
                                                Respondent‐Appellee. 
                     ____________________ 

        Appeal from the United States District Court for the 
                     Southern District of Illinois. 
       No. 15‐cv‐169‐CJP — Clifford J. Proud, Magistrate Judge. 
                     ____________________ 

        ARGUED JULY 6, 2017 — DECIDED JULY 24, 2017 
                 ____________________ 

   Before POSNER, KANNE, and SYKES, Circuit Judges. 
   PER  CURIAM.  In  1997,  a  jury  in  the  District  of  Kansas 
found  Jimmy  Davis  guilty  of  robbing  a  bank,  18  U.S.C. 
§ 2113(a), possessing a firearm as a felon, id. § 922(g)(1), and 
aiding and abetting his confederate’s use of a firearm during 
the robbery, id. § 924(c). Years later, he filed a habeas corpus 
petition  under  28  U.S.C.  §  2241, contending  that  he  is  inno‐
cent  of  the  §  924(c)  offense  because  he  lacked  advance 
knowledge  that  his  confederate  would  use  a  firearm,  as  re‐
2                                                        No. 15‐3681 

quired for aiding and abetting liability, see Rosemond v. Unit‐
ed States, 134 S. Ct. 1240 (2014). The district court disagreed, 
concluding  that  the  evidence  presented  at  trial  established 
that Davis was not entitled to relief under Rosemond. Because 
we  conclude  that  a  properly  instructed  jury  could  not  rea‐
sonably have doubted his guilt, we affirm. 
    One day in 1996, Davis and Steven Haslip entered a Kan‐
sas bank together and robbed it. Davis walked up to one of 
the  bank’s  two  teller  windows  and  asked  the  teller,  Alicia 
Ashenfelter, to change a ten‐dollar bill for two rolls of dimes. 
The  teller  at  the  adjacent  window,  Peggy  Anderson,  asked 
Haslip,  who  she  later  testified  had  been  “kind  of  lingering 
back,”  if  he  needed  help.  Haslip  then  quickly  stepped  to 
Anderson’s  window,  drew  a  handgun,  and  demanded  “all 
of the money.” Ashenfelter had turned to ask Anderson for 
rolls  of  change  and  saw  that  Haslip  had  trained  a  gun  on 
Anderson.  When  she  turned  back  she  found  Davis—
unarmed—next to her. Davis told her to open the drawers at 
both  teller  stations  and  put  the  money  in  a  bag  he  held. 
Haslip  then  instructed  Anderson  to  help  a  customer  at  the 
bank’s  drive‐thru  window  and  told  the  third  employee 
working that day, Christine Burt, to retrieve money from the 
vault. After Ashenfelter opened the drawers at the two teller 
stations for Davis, Haslip directed the employees to get into 
the  vault  while  Davis,  according  to  Ashenfelter,  “just  hung 
back  a  little  bit.”  Haslip  closed  the  vault  door,  and  the  em‐
ployees  pressed  an  alarm  switch  inside.  Haslip  and  Davis 
fled in a stolen car but were captured later. Police recovered 
about $13,000 and two handguns from the car. 
    At  trial  Davis  proposed  a  jury  instruction  regarding  lia‐
bility for aiding and abetting Haslip’s use of a firearm under 
18  U.S.C.  §  924(c),  specifying  that  “knowledge  that  a  gun 
No. 15‐3681                                                                    3

would be carried or used would be required … to convict.” 
The district court did not adopt this instruction and instead 
provided a general instruction about the elements of aiding 
and  abetting  for  any  of  the  crimes  charged.  The  jury  found 
Davis guilty of each count of the indictment, and he was sen‐
tenced  to  322  months’  imprisonment  (60  months  of  which 
was a consecutive term for the § 924(c) offense). His convic‐
tion  was  affirmed  on  appeal,  see  United  States  v.  Davis, 
No. 97‐3322, 1999 WL 29160 (10th Cir. Jan. 26, 1999), and his 
subsequent motion under 28 U.S.C. § 2255 was unsuccessful, 
see United  States  v.  Davis,  19  F.  App’x  775  (10th  Cir.  2001). 
The aiding and abetting instruction was not at issue in either 
the direct appeal or the collateral attack. 
     In 2014, the Supreme Court in Rosemond overruled a line 
of  cases  in  the  Tenth  Circuit,  see,  e.g.,  United  States  v.  Wise‐
man,  172  F.3d  1196,  1217  (10th  Cir.  1999),  that  understood 
aiding  and  abetting  a  §  924(c)  crime  to  require  mere 
knowledge that a confederate in a crime of violence was us‐
ing or carrying a firearm. Rosemond, 134 S. Ct. at 1244–45. In‐
stead, the Court concluded, aiding and abetting in this con‐
text  requires  advance  knowledge  that  a  confederate  would 
use or carry a gun. Id. at 1243. 
    Afterwards,  Davis  filed  this  petition  under  28  U.S.C. 
§ 2241, arguing that his conviction under § 924(c) must be set 
aside  because  he  did  not  have  advance  knowledge  that 
Haslip would use a firearm during the robbery, as required 
by  Rosemond.  According  to  Davis,  Haslip  exploited  his  “di‐
minished  capacity”1  and  “duped”  him  into  participating 

                                                 
1  Davis  was  found  incompetent  to  stand  trial  in  two  earlier,  unrelated 

cases (in 1993 and 1995)—his incapacity stemming from injuries suffered 
                                                         (continued…) 
4                                                                                      No. 15‐3681 

without telling him that the robbery would be armed. Davis 
added  that  he  could  not  raise  this  argument  in  his  original 
collateral  attack  under  §  2255  because  that  case  pre‐dated 
Rosemond,  and  he  could  not  bring  a  second  §  2255  motion 
because Rosemond is a case of statutory interpretation. 
    The  district  court  denied  the  petition.  Assuming  that 
§ 2255 was inadequate or ineffective to challenge Davis’s de‐
tention,  as  required  to  bring  a  petition  under  §  2241, 
see § 2255(e), the court concluded that  the  evidence present‐
ed  at  trial  was  sufficient  for  a  jury  to  find  that  Davis  was 
guilty of aiding and abetting Haslip’s use of a firearm, even 
in light of Rosemond. The court cited Rosemond’s observation 
that “if a defendant continues to participate in a crime after a 
gun  was  displayed  or  used  by  a  confederate,  the  jury  can 
permissibly infer from his failure to object or withdraw that 
he  had  such  [advance]  knowledge”  that  the  gun  would  be 
used. 134 S. Ct. at 1250 n.9. To that end, the court reasoned 
that when Haslip pulled the gun Davis had not yet initiated 
the  robbery  and  could  have  walked  away  if  he  had  not  in‐
tended the bank robbery to be armed. 
    On appeal, Davis defends his ability to seek relief under 
§ 2241 because the government disputes that he can demon‐
strate  that  §  2255  is  inadequate  or  ineffective.  See 28  U.S.C. 
§ 2255(e).  We  have  laid  out  three  requirements  for  showing 
that  §  2255  is  inadequate  or  ineffective:  (1)  the  petitioner 

                                                                                                             
(…continued) 
in  a  1993  car  accident.  See  Davis,  1999  WL  29160,  at *2.  The  trial  court 
here found Davis was competent after ordering psychiatric examinations 
and  hearing  testimony  by  two  psychologists.  Id.  On  direct  appeal  the 
Tenth Circuit found no clear error in that finding. Id. at *5–6. 
No. 15‐3681                                                          5

must  rely  on  a  case  of  statutory  interpretation  (because  in‐
voking such a case cannot secure authorization for a second 
§ 2255 motion); (2) the new rule must be previously unavail‐
able and apply retroactively; and (3) the error asserted must 
be grave enough to be deemed a miscarriage of justice, such 
as the conviction of an innocent defendant. Montana v. Cross, 
829  F.3d  775,  783  (7th  Cir.  2016);  In re  Davenport,  147  F.3d 
605, 610–11 (7th Cir. 1998).  
    Of these requirements, neither Davis nor the government 
belabors the first two. We have confirmed that Rosemond is a 
case  of  statutory  interpretation  and  is  retroactive.  See  Mon‐
tana, 829 F.3d at 783–84. Further, because Davis was convict‐
ed in the Tenth Circuit, whose line of cases interpreting aid‐
ing and abetting liability for a § 924(c) offense was overruled 
in  Rosemond,  it  would  have  been  futile  to  argue  earlier  that 
he did not have advance knowledge of the firearm; the law 
of that circuit “was squarely against him” when he filed his 
original § 2255 motion. Webster v. Daniels, 784 F.3d 1123, 1136 
(7th Cir. 2015) (en banc). Davis and the government disagree 
about the third requirement, which is tied with the merits of 
his  claim  that  erroneous  instructions  led  the  jury  to  convict 
him despite his innocence. To proceed Davis must show that 
“more likely than not any reasonable juror would have rea‐
sonable  doubt”  that  he  was  guilty  of  aiding  and  abetting 
Haslip’s use of the gun in the robbery. House v. Bell, 547 U.S. 
518,  538  (2006);  see  also  Schlup  v.  Delo,  513  U.S.  298,  327 
(1995). 
     To  that  end,  Davis  first  contends  that  he  may  not  have 
learned about the gun until late in the robbery, after he had 
already  begun  assisting  it.  He  suggests  that  the  evidence  at 
trial  permitted  a  reasonable  inference  that  his  and  Haslip’s 
actions  were  uncoordinated  and  that  he  did  not  notice  that 
6                                                       No. 15‐3681 

Haslip had pulled a gun  on Anderson  until he was already 
behind  the  teller  window  with  Ashenfelter.  After  all,  Davis 
says, Haslip was at the other teller window and did not an‐
nounce  his  gun,  and  Davis  did  not  say  anything  to  Ash‐
enfelter  about  a  weapon  when  he  came  up  behind  her  and 
made his demands. 
    We are not persuaded by this first argument because no 
one would think that Davis did not notice what Haslip was 
doing. They were not on opposite sides of a large bank; there 
were just two adjacent teller windows, and Davis and Haslip 
were  standing  close  to  each  other  from  the  moment  they 
walked in  until Haslip went  behind Ashenfelter’s teller sta‐
tion.  And  the  pair’s  actions  were  coordinated:  Davis  dis‐
tracted  Ashenfelter  with  his  sham  request  for  change  while 
Haslip pulled the gun on Anderson, and the tellers’ resulting 
shock  enabled  the  unarmed  Davis  to  drop  the  bank‐
customer pretense, cross over to the tellers’ workspace, and 
make his demands up close. 
    Davis next argues that, even if he learned about the gun 
when Haslip pulled it out, a jury still could doubt his guilt of 
aiding  and  abetting.  Haslip  took  advantage  of  his  “mental 
infirmity,”  Davis  says,  and  got  him  to  participate  without 
informing  him  that  it  would  be  an  armed  robbery;  by  the 
time Davis saw the gun in Haslip’s hand, he could not realis‐
tically walk away. “[W]hen an accomplice knows nothing of 
a  gun  until  it  appears  at  the  scene  …  he  may  at  that  late 
point  have  no  realistic  opportunity  to  quit  the  crime.  And 
when  that  is  so,  the  defendant  has  not  shown  the  requisite 
intent to assist a crime involving a gun.” Rosemond, 134 S. Ct. 
at 1249. And Davis says that Haslip would have been a dan‐
gerous person to cross (being armed, physically larger, and a 
convicted  murderer),  so  leaving  the  bank  could  have  in‐
No. 15‐3681                                                           7

creased the risk of gun violence—a consideration relevant to 
the feasibility of quitting the crime, see id. at 1251. 
    But  whether  leaving  the  bank  was  a  realistic  option  for 
Davis  matters  only  if  he  did  not  anticipate  Haslip’s  posses‐
sion of a gun beforehand. See United States v. Adams, 789 F.3d 
713,  714–15  (7th  Cir.  2015)  (“If  he  did  [anticipate  the  gun], 
then he was culpable; if he did not, then it mattered whether 
he had a chance to stop assisting the criminal venture (i.e., to 
walk away) after learning that someone else was packing.”). 
The  fact  that  the  robbery  involved  an  evident  plan  to  take 
the  bank  over—i.e.,  no  mere  demand‐note  robbery—using 
coordinated  action  between  the  two  partners  dispels  any 
reasonable  doubt  about  Davis’s  foreknowledge  of  the  gun. 
As  discussed  earlier,  Davis  and  Haslip  acted  in  concert  to 
take the bank by force: Once Haslip produced the gun, Davis 
quickly  took  advantage  of  the  tellers’  shock  to  invade  their 
workspace. It is unlikely that Davis’s decision to rush behind 
the  counter  was  simply  an  on‐the‐fly  adjustment  once  he 
“discovered”  that  Haslip  was  armed;  rather,  the  pair’s  ac‐
tions  suggested  that  they  “had  a  division  of  labor  already 
mapped  out,”  United  States  v.  Lawson,  810  F.3d  1032,  1041 
(7th  Cir.  2016)  (internal  quotation  marks  omitted).  And  a 
takeover robbery would be expected to involve arms. As we 
observed in Lawson, which involved the armed robbery of a 
post office and a partner drawing a gun upon entry, “[i]t is 
implausible  that  such  a  mid‐day  robbery  plan  would  not 
have  included  a  firearm  designed  to  influence  and  threaten 
the employees or patrons that are sure to be there.” Id. 
   Davis  disputes  the  accuracy  of  Lawson’s  observation 
about  the  plausibility  of  a  mid‐day  robbery  being  unarmed 
and points to statistics that many bank robberies, despite oc‐
curring  during  the  day,  are  unarmed  and  involve  demand 
8                                                                  No. 15‐3681 

notes passed to tellers, not necessarily displays of weaponry. 
See  FED.  BUREAU  OF  INVESTIGATION,  BANK  CRIME  STATISTICS 
2015  (2016),  www.fbi.gov/file‐repository/stats‐services‐
publications‐bank‐crime‐statistics‐2015‐bank‐crime‐
statistics‐2015/view.2 But while Davis is correct that the time 
of day by itself says little about the likelihood of arms being 
involved, he overlooks the fact that the court in Lawson was 
addressing  another  takeover  robbery.  These  are  quite  un‐
common,  which  undermines  the  utility  of  Davis’s  general 
observations  about  bank  robberies  in  the  aggregate.3  When 
considering  the  takeover  subgenre,  it  remains  intuitive  that 
firearms are much more likely necessary than in other types 
of  robberies  because  a  takeover  scheme  involves  seizing  a 
location  and  controlling  everyone  there  through  force  or 
fear. 
    Because  a  properly  instructed  jury  would  not  have 
doubted that Davis knew beforehand that Haslip would use 
a firearm in the robbery, Davis has not demonstrated his in‐
nocence of aiding and abetting that conduct, and the district 
court correctly denied his § 2241 petition. 
                                                                     AFFIRMED. 




                                                 
2 According to the FBI, out of 4,091 total robberies, burglaries, and larce‐

nies  involving  federally  insured  financial  institutions  in  2015,  a  firearm 
was used in 877, and a weapon was threatened in 1,762. A demand note 
was used in 2,416. 

3  Only  186  of  the  4,091  bank  crimes  in  2015  were  takeovers.  The  FBI’s 

report does not say what portion of takeovers involved weapons.